Citation Nr: 0829410	
Decision Date: 08/28/08    Archive Date: 09/04/08

DOCKET NO.  05-16 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for cervical and lumbar 
spine disorders, to include residuals of muscle strain of the 
back.

2.  Entitlement to service connection for malignant thymoma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Lawson, Counsel




INTRODUCTION

The veteran served on active duty from June 1973 to October 
1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating determination of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.  In July 2007, the Board reopened a claim for 
service connection for residuals of a back muscle strain, 
indicated that the claim for service connection for thymoma 
would be reviewed de novo because of the wording of a 
November 1995 Board decision denying service connection for 
it, and remanded the case to the RO for additional action.


FINDINGS OF FACT

1.  Cervical and lumbar spine disorders, to include residuals 
of muscle strain of the back, were not manifest in service 
and are unrelated to service.  

2.  Malignant thymoma was not manifest in service and is 
unrelated to service.  

3.  Malignant thymoma was not manifest to a degree of 10 
percent within one year of service discharge.


CONCLUSIONS OF LAW

1.  The criteria for service connection for cervical and 
lumbar spine disorders, to include residuals of muscle strain 
of the back, are not met.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2007).

2.  The criteria for service connection for malignant thymoma 
are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  This notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; and (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.  For claims pending before VA on or 
after May 30, 2008, 38 C.F.R. § 3.159 was recently amended to 
eliminate a requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.  See 73 FR 23353 (Apr. 30, 2008).  

Here, the duty to notify was satisfied through an October 
2004 letter to the veteran that addressed all three notice 
elements and was sent prior to the initial AOJ decision in 
this matter.  The letter informed the veteran of the evidence 
required to substantiate the claim and of the veteran's and 
VA's respective duties for obtaining evidence.  The notice 
required by Kent v. Nicholson, 20 Vet. App. 1 (2006) 
(concerns notice required when a veteran is attempting to 
reopen a previously denied claim), concerning his claim for 
service connection for thymoma, was provided.  

The veteran did not receive all necessary notice prior to the 
initial adjudication.  However, the lack of such a pre-
decision notice is not prejudicial.  The notice required by 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), was sent in 
August 2007, prior to a subsequent adjudication in March 
2008.  

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In this case, VA obtained service, VA, and private 
medical records and examined the veteran in March 2008.  Lay 
statements have been submitted.  VA has satisfied its 
assistance duties.

Pertinent criteria

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A.  §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2007).  In order to prevail on the issue of service 
connection, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Malignancy may be presumed to have been incurred in service 
if it is manifest to a degree of 10 percent within one year 
of discharge from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).

Analysis

The veteran claims that he has had recurrent chest and back 
pain since service that was finally diagnosed as rheumatoid 
arthritis and a tumor, and he feels that service connection 
is warranted for lumbar and cervical spine disorders and 
thymoma.  He argues that his thymoma began to manifest itself 
in service.  He appeals the RO's January 2005 denial of his 
claims.  

Service medical records show he had back pain with mild 
muscle spasm in October 1974, assessed as muscle strain.  In 
May and August 1975, he had chest pain assessed as 
costochondritis.  On service discharge examination in July 
1975, his spine and musculoskeletal system were normal and no 
tumors were found.  

A September 1977 VA medical record shows that he had some 
tenderness over his lumbar spine, but no spasm.  X-rays of 
the lumbosacral spine were normal.  The assessment was 
possible lumbosacral strain.

A VA examination was conducted in January 1978.  At that 
time, the veteran complained of back symptoms but none were 
found by the examiner, who diagnosed back strain not found on 
examination.  

On private evaluation in March 1978, the veteran complained 
of back pain and the assessment was musculoskeletal pain.  

Private medical records reveal that the veteran was seen in 
March and April 1984 for cervicalgia secondary to a motor 
vehicle accident.  He had a sore right chest in June 1986.  
In December 1986, the veteran was seen for probable muscle 
wall strain.  The veteran was found to have rheumatoid 
arthritis of his cervical and lumbar spine in February 1987.  

In February 1987, a grocery store chain indicated that the 
veteran had advised them that he had no prior health problems 
but that he was out on workman's compensation for a back 
injury he claimed to have suffered in December 1986.  

On VA examination in August 1987, the veteran complained of 
chest pain but an X-ray of his chest was normal.

A retired army sergeant who knew the veteran from 1974 
indicated in September 1992 that the veteran had had a back 
problem in 1974 and that as long as he had known the veteran, 
he still had a back problem.  

VA diagnosed the veteran as having a malignant thymoma in 
September 1992.  It was removed through median sternotomy 
surgery.  

During an RO hearing in July 1993, the veteran testified 
about in-service back and chest symptomatology and indicated 
that he had continued to have back symptoms after service, 
and that he had upper back problems with hand numbness now as 
well.  

A VA spine examination was conducted in March 2008.  The 
examiner reviewed the veteran's claims folder and noted that 
he had reported that he began to have difficulty with his low 
back in 1974 and had been treated after service in 1987.  
After examining the veteran, the examiner's impressions were 
chronic lumbosacral strain and chronic cervical muscle 
sprain.  He noted that X-rays of the veteran's lumbar and 
cervical spine were negative.  He noted that there was no 
diagnosis at the time of service discharge or in the time 
immediately thereafter for lumbar spine sprain.  He indicated 
that the veteran had been treated for it in service but that 
it resolved with conservative treatment and that there was no 
evidence of continued residual difficulty at the time of 
discharge.  He indicated that the lumbar spine problem was 
less likely than not due to service.  He indicated that the 
veteran first began to have difficulty with the cervical 
spine in 1987, which was 12 years after service, and that the 
cervical sprain problem was not due to service.

A VA respiratory examination was conducted in March 2008.  
The examiner indicated that the veteran had been admitted to 
a hospital in 1992 because of chest pain.  A stress test was 
negative but chest X-ray and CAT scan showed a mediastinal 
mass, which was removed and determined to be a malignant 
thymoma.  It had not recurred since then.  The examiner 
indicated that the cause of malignant thymoma is unknown, and 
that there was no relationship between it and the veteran's 
military service.  

The only medical opinion of record concerning whether the 
veteran's current lumbar spine disorder had its onset in 
service is from the VA examiner in March 2008, who indicated 
that the veteran's in-service lumbar spine difficulty 
resolved, and that his current lumbosacral strain was less 
likely than not due to service.  Similarly, the only medical 
opinion of record concerning whether the veteran's current 
cervical spine disorder was due to service is from that 
examiner, and he indicated that it was not.  Again similarly, 
the only medical opinion of record concerning whether the 
veteran's thymoma was related to service is from the VA 
examiner in March 2008, who indicated that it was not.  
Additionally, the first diagnosis of thymoma was in 1992, 
many years after service.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000) (evidence of a prolonged period without 
medical complaint after service can be considered along with 
other factors in the analysis of a service connection claim).

Laypersons such as the veteran and the sergeant who wrote a 
letter in 1992 are incapable of rendering a medical 
diagnosis.  Medical evidence is required.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit v. 
Derwinski, 5 Vet. App. 91, 93 (1993).  Accordingly, any lay 
opinions they have concerning relationship to service of the 
currently existent disorders are of no probative value.  

Since the preponderance of the evidence is against the 
claims, there is no doubt to be resolved and the claims must 
be denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1991).


ORDER

Service connection for a cervical spine disorder, to include 
residuals of muscle strain of the back, is denied.

Service connection for a lumbar spine disorder, to include 
residuals of muscle strain of the back, is denied.

Service connection for malignant thymoma is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


